DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 8-19-22 is acknowledged. Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II) there being no allowable generic or linking claim. 

Drawings
Applicant notes at page 7, lines 17-18, of the specification that “Figure 2: a schematic flow diagram of a further apparatus that is not a subject of the invention.” Also, at page 12, lines 7-9, of the specification applicant notes: “Figure 2 shows a variant that is not a subject of the protective scope of the invention” and additionally describes the disadvantages of the variant apparatus (see page 12, lines 10-22).  Accordingly, Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Objections to the Specification
The disclosure is objected to because of the following informalities:  
At page 2, line 4, “The object is achieved by an apparatus having the features of claim 1” should be deleted.
At page 6, line 19, “in accordance with one of the claims of 1 to 13” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A Pressure Relief Device as recited in claims 3 and 4. The instant specification defines the Pressure Relief Device as a valve (see page 3, paragraph 3).
A Blocking Element as recited in claim 4. The instant specification defines the Blocking Element as valve 90 in relation to the function performed by the Blocking Element (see Figure 1).
A Pressure Measurement Device, as recited in claim 6. The instant specification defines the Pressure Measurement Device as a sensor (see page 11, paragraph 1).
A Mixing Device, as recited in claim 7. The instant specification defines the Mixing Device as a  mixing circuit, a mixing container, a line section (see page 9, lines 3-7).
A Degassing Device, as recited in claim 9. The instant specification defines the Degassing Device as a pressure release valve (see page 3, paragraph 3).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At lines 2-3 and 5, “the consumed dialysis solution” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At lines 3 and 4, “the primary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At lines 3, 4, and 7, “the container” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 6, “the second circuit” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 6, “the secondary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At lines 6 and 7, “the dialysate side” lacks sufficient antecedent basis. Applicants may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 2 is rejected as being dependent upon a rejected claim.
Claim 3:
At lines 2 and 5, “preferably” is indefinite as to whether the limitation following “preferably” is actually required by the claim. Thus, the scope of the claim is indefinite. The term “preferably” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure. 
At lines 2 and 4, “the primary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation. 
Claim 4 is rejected as being dependent upon a rejected claim.
Claim 5:
At lines 2 and 4, “preferably” is indefinite as to whether the limitation following “preferably” is actually required by the claim. Thus, the scope of the claim is indefinite. The term “preferably” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure. 
At line 3 “the concentration of substances” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 3, “a sensor” is indefinite in that it is uncertain if applicant is referring to the same or a different sensor as recited on line 2. 
At line 4, “a conductivity cell” is indefinite in that it is uncertain if applicant is referring to the same or a different “conductivity cell” as recited on line 2. 
At line 5, “the secondary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 6:
At line 3, “the secondary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 7:
At lines 2 and 3, “the secondary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
 At line 3, “the water flowing off the secondary side” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 8:
At line 2, “dialysis solution” is indefinite in that it is uncertain if applicant is referring to the same or a different dialysis solution as recited on line 1.
At line 3, “preferably” is indefinite as to whether the limitation following “preferably” is actually required by the claim. Thus, the scope of the claim is indefinite. The term “preferably” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure.
At line 3, “the container” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 4, “the balanced supply and removal” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 4, “dialysis solution” is indefinite in that it is uncertain if applicant is referring to the same or a different dialysis solution as recited on line 2.
Claim 9 is rejected as being dependent upon a rejected base claim.



Claim 10:
At line 3, “the liquid contained in the container” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At line 3, the antecedent of “it” is uncertain. Applicant may overcome this rejection by deleting “it” and providing antecedent basis for the claim limitation.
At line 3, “fresh water” is indefinite in that it is uncertain if applicant is referring to the same or different fresh water as recited at claim 5, line 5.
At line 4, “in particular the conductivity cell” is indefinite as to whether the limitation following “in particular” is actually required by the claim. Thus, the scope of the claim is indefinite. The phrase “in particular” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure.
At line 3, “the controller” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 11:
At line 2, “preferably” is indefinite as to whether the limitation following “preferably” is actually required by the claim. Thus, the scope of the claim is indefinite. The term “preferably” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure. 
At lines 2 and 4, “the container” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
Claim 12 is rejected as being dependent upon a rejected claim.
Claim 13:
At line 2, “the container” lacks sufficient antecedent basis. Applicant may overcome this rejection by providing antecedent basis for the claim limitation.
At lines 2 and 3, “in particular” is indefinite as to whether the limitation following “in particular” is actually required by the claim. Thus, the scope of the claim is indefinite. The phrase “in particular” and the specification lack the necessary guidance that instructs a person having ordinary skill as to what is actually included in the claimed structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Khawar et al. (US Publication Number: 2020/0129686 A1).
Claim 1:
Regarding the limitations: An apparatus for regenerating a dialysis solution, Khawar et al. (Khawar hereafter) disclose an hemodialysis apparatus for regenerating a dialysis solution (see paragraphs 71, 72, and 73; Figures 5 and 6);
wherein the apparatus has a first circuit and a second circuit, the apparatus has first circuit (containers 20 and 17; flow path 57; valve 51; valve 52), and a second circuit (flow paths 54 and 35).
with the first circuit having a container (10) for receiving the consumed dialysis solution, Khawar discloses that pumps 26 and 33 are connected to the dialysate flow path for pumping dialysate through the dialysate flow from reservoir 17 or 20  to the dialyzer 8 and back to the reservoir (17 or 20) (reservoirs - first circuit containers 20 and 17 receive consumed dialysate through the dialysate flow path) (see paragraph 43).
the primary side (21) of a filter (20) connected downstream of the container (10), and a return line (30) from the primary side (21) of the filter (20) into the container (10), Khawar discloses sorbent filter 71 is connected downstream of containers 20 and 17 and line 57 returns to the containers 20 and 17 (return line back to containers 17 and 20). The return line 57 originates on the primary side of the sorbent filter 71.
with the filter (20) being configured to prepare purified water from the consumed dialysis solution, Khawar discloses that contaminated water 76 is drained from reservoir 20 through pump 58 and pressure sensor 59. Water 76 is filtered through sorbent filter 71. Reagents 61 and 65 are introduced into the flow path using gravity feed or pumps 62 and 66. The reagents are mixed in mixers 63 and 67. The cleaned dialysate is tested for compliance by testers 64 and 68. If testing shows the water is now clean, it is directed back to the reservoir (filter configured to prepare purified water) (see paragraph 72). 
with the second circuit having the secondary side (22) of the filter (20), the dialyzate side of a dialyzer (100), and a return line (40) from the dialyzate side of the dialyzer (100) into the container (10); Khawar teaches a second circuit having the secondary side of the filter which includes line 54 which carries dialysate exiting containers (17 or 20) to the dialyzer, the dialysate side of the dialyzer 8, and return line 54 from the dialysate side of the dialyzer into the containers (17 or 20) and line 53.
Claim 3:
Limitation 1: An apparatus in accordance with claim I, characterized in that a pump (50) is arranged in the first circuit, preferably upstream of the primary side (21) of the filter (20), to effect a flow of liquid in the first circuit; Khawar discloses a pump 58 arranged in the first circuit and upstream on the primary side of filter 71 to effect flow in the first circuit (see paragraph 72; Figures 5 and 6).
Limitation 2: and/or in that a pressure relief device (60) by means of which pressure can be set on the primary side (21) of the filter (20) is provided in the first circuit, preferably downstream of the filter (20), Khawar discloses a pressure sensor 59 and check valve 60 (pressure can be set on the primary side of the filter 71 downstream of the filter).
The claimed “pressure relief device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the pressure relief device includes the structure of a valve (page 3, paragraph 3) and equivalents thereof. The Khawar reference provides a valve 60 and functions as claimed by applicant. Thus, the valve 60 in Khawar is considered to meet the claim limitation. 
Claim 5:
Limitation 1: An apparatus in accordance with claim 1, characterized in that a sensor, preferably a conductivity cell (70), is arranged in the first circuit to2Attorney Docket No. P76094US0 detect the concentration of substances in the first circuit; Khawar discloses conductivity sensors 64 and 68 for monitoring whether the reagents have been properly introduced into the cleaned dialysate to provide the proper amounts of beneficial ions (see paragraphs 53, 72, and 73; Figures 5 and 6).  
Limitation 2: and/or characterized in that a sensor, preferably a conductivity cell (80), is arranged upstream of the dialyzer in the second circuit to determine the purity of the water present on the secondary side (22) of the filter (20), Khawar discloses a combined conductivity and temperature sensor 24 (conductivity cell) arranged upstream of the dialyzer 8 in the second circuit to determine purity on the secondary side of the filter 71. If a fault is detected in the dialysis fluid with temperature or concentration, the dialysis is redirected to bypass the dialyzer 8 through path 30 (see paragraphs 48, 60, and 65; Figures 5 and 6).
Claim 6:
An apparatus in accordance with claim 1, characterized in that a pressure measurement device (102) is arranged downstream of the secondary side (22) of the filter (20), Khawar discloses pressure sensor 27 (pressure measurement device) which is prior to flow of the dialysate through the dialyzer downstream of the secondary side of filter 71 (see paragraph 55; Figures 5 and 6).
The claimed “pressure measurement device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the pressure measurement device includes the structure of a sensor (page 11, paragraph 1) and equivalents thereof. The Khawar reference provides a pressure sensor device which functions as claimed by applicant. Thus, the pressure sensor device in Khawar is considered to meet the claim limitation. 
Claim 7:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that a mixing device is provided downstream of the secondary side (22) of the filter (20) that is configured to mix the water flowing off from the secondary side (22) of the filter (20) with one or more concentrates for preparing a ready-to-use dialysis solution, Khawar teaches a mixing device (mixers 63 and 67) on the first circuit (which is downstream from the secondary side of the filter 71 and configured to mix dialysate water flowing off the secondary side) using mixing reagents 61 and 65 (one or more concentrates).
The claimed “mixing device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the mixing device includes the structure of a mixing circuit, mixing container, line section (page 9, lines 3-7) and equivalents thereof. The Khawar reference provides a mixing device (mixers 63 and 67) which functions as claimed by applicant. Thus, the mixing device in Khawar is considered to meet the claim limitation. 
Claim 8:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the apparatus has an ultrafiltrate pump for removing dialysis solution, preferably from the return line (30) from the dialyzer (100) to the container (10), and/or has a balancing chamber (B) for the balanced supply and removal of dialysis solution to and from the dialyzer (100), Khawar discloses pump 33 which connected to the dialysate flow path and returns spent dialysate fluid (ultrafiltrate) to reservoirs 17 or 20 from dialyzer 8 (see paragraphs 8, 43, 45, and 61).
Claim 9:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the filter (20) is impermeable to gas; and/or in that the second circuit does not have a degassing device, Khawar discloses additional safety features for the hemodialysis system to reduce the risk of bubbles traveling into a patient’s blood and includes blood line bubble sensors 3 and 12 to detect if air bubbles travel backwards, and a bubble sensors 3 and 12 (degassing device in second circuit) (see column 57; Figures 5 and 6).
The claimed “degassing device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the degassing device includes the structure of a valve (page 3, paragraph 3) and equivalents thereof. The Khawar reference provides a bubble sensor which functions as claimed by applicant. Thus, the bubble sensor in Khawar is considered to meet the claim limitation.
Claim 10:
Regarding the limitation: An apparatus in accordance with claim 5, characterized in that the apparatus has a controller that is configured to partially or completely discard the liquid contained in the container (10) and to replace it with fresh water when the sensor, in particular the conductivity cell (70), reports a value to the controller that exceeds a concentration limit value, 
Khawar discloses that the processor (controller) continues to monitor the output of the various sensors (concentration reported to controller) including those within the dialysate flow path 54. Once the water within reservoir 17 has become contaminated (exceeds concentration limit), it is removed from the dialysate flow path partially or completely (configured to discard liquid in the container) and replaced with clean dialysate (replaced with fresh water) (see paragraphs 72 and 73). 
Claim 11:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that a level sensor (110) is arranged in the container (10), with provision preferably being made that the apparatus has a controller that is configured to output an error message and/or to stop the operation of the apparatus when the filling level in the container (10) drops with respect to a starting value, Khawar discloses the hemodialysis system possesses fluid level sensors 15 and 18 for detecting the level of fluid in the reservoirs 17 and 20 (see paragraph 19, 56, and 62).Khawar teaches the sensor can be a mechanical float sensor (in the container). Khawar teaches that the process of alternating reservoirs continues until the prescribed hemodialysis treatment is completed or a default is detected requiring treatment be halted (output of error message).
Claim 12:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the first and/or second circuits are closed, Khawar discloses first and second closed circuits (see Abstract; paragraphs 17 and 18).
Claim 13:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the container (10) is configured as a bag, in particular as a flexible bag, further in particular as a single-use (disposable) article; and/or characterized in that the apparatus forms a dialysis machine or a part of a dialysis machine, Khawar discloses the apparatus is a dialysis machine (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khawar et al. (US Publication Number: 2020/0129686 A1), as applied to claims 1, 3, and 5-13 above, and further in view of Larsen (WO 2015/124716 A1).



Claim 2:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the filter (20) is a graphene filter, Khawar does not disclose the filter membrane may be graphene.
However, Larsen discloses a process for renal replacement therapy which recycles a part of the water to prepare fresh dialysate solution (see Abstract; page 1, lines 5-13). Larsen discloses using filter membranes that include graphene where nano-porous water channels are needed (see page 17, lines 16-19). 
Khawar and Larsen are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a graphene filter as taught by Larsen as the filter material of Khawar to receive the benefit of nano-porous water channels.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khawar et al. (US Publication Number: 2020/0129686 A1).
Claim 4: 
Regarding the limitation: An apparatus in accordance with claim 3, characterized in that a bypass line closable by a blocking element (90) is provided around the pressure relief device (60), Khawar teaches a bypass flow path for diverting dialysate flow path around a filter 36 by use of a bypass valve 34 (blocking element) (bypass line open or closed by a blocking element) (see paragraph 71). Khawar discloses that the filter may be bypassed if the filter is consumed, or not required for a particular treatment (see paragraph 71).
Khawar does not disclose that the bypass line is around a pressure device.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a bypass line around the pressure sensor 59 and check valve 60 of the return line 57, rather than a filter, because Khawar teaches that where a device is not required for a particular operation, then the device may be bypassed.
With regard to the limitation that the pressure device is preferably downstream of filter 71, the rearrangement of the pressure device/pressure sensors/check valves from upstream to downstream fails to provide a structural limitation that is patentably distinct from Khawar because merely shifting the position of the pressure device does not modify the operation of the device and the particular placement is an obvious matter of design choice (See REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, MPEP 2144.04 (VI)(C)).
The claimed “pressure relief device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the pressure relief device includes the structure of a valve (page 3, paragraph 3) and equivalents thereof. The Khawar reference provides a check valve 60 and pressure sensor 59 which function as claimed by applicant. Thus, the valve 60 in Khawar is considered to meet the claim limitation. 
The claimed “blocking element” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the blocking element includes the structure of valve 90 (Figure 1) and equivalents thereof. The Khawar reference provides a bypass valve 34 and functions as claimed by applicant. Thus, the bypass valve 34 in Khawar is considered to meet the claim limitation. 

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over in Wallenas et al. (WO 2006/088419 A2) view of Khawar et al. (US Publication Number: 2020/0129686 A1).
Claim 1:
Regarding the limitations: An apparatus for regenerating a dialysis solution, Wallenas et al. (Wallenas hereafter) disclose an hemodialysis apparatus for cleaning and recycling dialysis solution during a dialysis session (see Abstract; page 1, lines 5-12).
wherein the apparatus has a first circuit and a second circuit, Wallenas discloses a first circuit – flow path 4, and a second circuit – flow path 12 (see page 8, lines 9-18, 31-35; Fig. 9). 
with the first circuit having a container (10) for receiving the consumed dialysis solution, Wallenas does not disclose a container for receiving the consumed dialysis solution from dialyzer 7. 
However, Khawar discloses a hemodialysis apparatus having reservoirs 20 and 17 which receive used dialysate from a dialyzer 8 (container(s) for receiving consumed dialysate) (see paragraph 43). Khawar discloses that pumps 26 and 33 are connected to the dialysate flow path for pumping dialysate through the dialysate flow from reservoir 17 or 20 to the dialyzer 8 and back to the reservoir (17 or 20) (containers 20 and 17 receive consumed dialysate from the dialysate solution flow path) (see paragraph 43). The containers 17 and 20 are positioned subsequent to the dialyzer to receive used dialysate from return lines 54 and 35. The used dialysate is collected, cleaned, and recycled during the dialysis session to decrease overall costs of dialysis. The containers 17 and 20 are in the first circuit (containers 20 and 17; flow path 57; valve 51; valve 52). The second circuit of Khawar is defined as flow paths 51, 54, and 35.
Wallenas and Khawar are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided containers in the first circuit flow path 4 of the apparatus of Wallenas as taught by Khawar for collecting used dialysis fluid from dialyzer 7 for the purpose of cleaning and recycling the dialysis fluid for the benefit of decreasing the overall costs of hemodialysis treatment.
the primary side (21) of a filter (20) connected downstream of the container (10), and a return line (30) from the primary side (21) of the filter (20) into the container (10), 
Wallenas discloses a filter 9 having a primary side (upstream of filter) and a secondary side (see Figure 9). Wallenas, as modified by Khawar, teaches the placement of dual containers 17 and 20 in the first circuit upstream of the filter 71 for the benefit of always having fresh dialysate. Khawar discloses the used dialysate is flowed from containers 20 or 17 through line 57 which returns to the containers 20 and 17 (return line back to containers 17 and 20). The return line 57 originates on the primary side of filter 9 of Wallenas.
Khawar and Wallenas are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have positioned containers in the flow path 4 of Wallenas to collect the used dialysate from dialyzer 7 flowing in flow path 4 because Khawar teaches the containers 17 and 20 are positioned in the flow path to receive the flow of used dialysate from the dialyzer 8.
with the filter (20) being configured to prepare purified water from the consumed dialysis solution, Wallenas discloses filter 9 configured to prepare purified water (see Figure 9; page 8, line 31 – page 9, line 9).
with the second circuit having the secondary side (22) of the filter (20), the dialyzate side of a dialyzer (100), and a return line (40) from the dialyzate side of the dialyzer (100) into the container (10); Wallenas, as modified, discloses a second circuit that includes the secondary side of the filter 9, the dialysate side of dialyzer 8, and return line 4 from the dialysate side of the dialyzer 7 to the containers 17 and 20 positioned in flow path 4.
Claim 3:
An apparatus in accordance with claim I, characterized in that a pump (50) is arranged in the first circuit, preferably upstream of the primary side (21) of the filter (20), to effect a flow of liquid in the first circuit and/or in that a pressure relief device (60) by means of which pressure can be set on the primary side (21) of the filter (20) is provided in the first circuit, preferably downstream of the filter (20), Wallenas discloses a pump 6 upstream of the primary side of filter 9 (see page 11, lines 20-26; Figure 9).
The claimed “pressure relief device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the pressure relief device includes the structure of a valve (page 3, paragraph 3) and equivalents thereof. The Khawar reference provides a valve 60 and functions as claimed by applicant. Thus, the valve 60 in Khawar is considered to meet the claim limitation. 
Claim 5:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that a sensor, preferably a conductivity cell (70), is arranged in the first circuit to2Attorney Docket No. P76094US0 detect the concentration of substances in the first circuit; Wallenas discloses the operating device may include sensors connected to the dialyzer 7 for monitoring the concentration of the ions in the blood compartment and dialysate compartment (see page 14, lines 15-18).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have included in Wallenas sensors in the first circuit for detecting the concentration of substances in the first circuit because Wallenas specifically teaches using sensors for determining the concentration of substances in the dialysis circuits. 
Regarding the limitation: and/or characterized in that a sensor, preferably a conductivity cell (80), is arranged upstream of the dialyzer in the second circuit to determine the purity of the water present on the secondary side (22) of the filter (20), Wallenas discloses the device may include sensors connected to the dialyzer for monitoring the concentration of ions in the blood compartment and dialysate compartment of dialyzer 7, but does not disclose a sensor located in the second circuit that is upstream of the dialyzer for determining the purity of the water present on the secondary side.
However, Khawar discloses combined conductivity and temperature sensor 24 (conductivity cell) arranged upstream of the dialyzer 8 in the second circuit. If a fault is detected in the dialysis fluid with temperature or concentration, the dialysis is redirected to bypass dialyzer 8 through path 30 (see paragraphs 48, 60, and 65; Figures 5 and 6).
Wallenas and Khawar are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have included in Wallenas a conductivity and temperature sensor 24 (conductivity cell), as taught by Khawar, arranged upstream of the dialyzer 7 in the second circuit 12 to determine specific concentrations of ions and the presence or absence of materials of the dialysate at the secondary side of the filter 9.
Claim 6:
An apparatus in accordance with claim 1, characterized in that a pressure measurement device (102) is arranged downstream of the secondary side (22) of the filter (20), Wallenas does not disclose a pressure measurement device arranged downstream of the secondary side of the filter 9. However, Wallenas teaches that safety devices common in hemodialysis, to include pressure monitors, may be used (see page 7, lines 17-20). 
Additionally, Khawar discloses pressure sensor 27 prior to dialysate entering the dialyzer 8 (see Figures 5 and 6). Khawar teaches that it is preferred that the hemodialysis system contain one or more pressure sensors (9 and 27) for detecting pressure within the dialysate flow path (see paragraph 55).
Wallenas and Khawar are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Wallenas a pressure sensor downstream of the secondary side of the filter 9 prior to the dialysate entering the dialyzer because Khawar teaches using a pressure sensor for detecting pressure in the dialysis flow path prior to the dialyzer and teaches it is preferred that the hemodialysis system contain one or more pressure sensors for detecting pressures within the dialysate flow path and because Wallenas provides for the inclusion of safety devices such as pressure monitors. 
The claimed “pressure measurement device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the pressure measurement device includes the structure of a sensor (page 11, paragraph 1) and equivalents thereof. Wallenas, as modified by Khawar, provides a pressure sensor device which functions as claimed by applicant. Thus, the pressure sensor device in Wallenas, modified by Khawar, is considered to meet the claim limitation. 
Claim 7:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that a mixing device is provided downstream of the secondary side (22) of the filter (20) that is configured to mix the water flowing off from the secondary side (22) of the filter (20) with one or more concentrates for preparing a ready-to-use dialysis solution, Wallenas discloses a receptacle and pump 22 (mixing device for adding substances in concentrated form) for adding substances contained in the receptacle into the dialysis circuit (configured to mix the water flowing off from the secondary side of filter 9 with concentrates). The mixing of the concentrates with the dialysis fluid forms a ready-to-use dialysis solution which is cycled through the dialyzer linked with a patent. The mixing device is downstream of the secondary side of filter 9.
The claimed “mixing device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the mixing device includes the structure of a mixing circuit, mixing container, line section (page 9, lines 3-7) and equivalents thereof. The Wallenas reference provides a mixing device (pump 22) which functions as claimed by applicant. Thus, the mixing device in Wallenas is considered to meet the claim limitation. 
Claim 8:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the apparatus has an ultrafiltrate pump for removing dialysis solution, preferably from the return line (30) from the dialyzer (100) to the container (10), and/or has a balancing chamber (B) for the balanced supply and removal of dialysis solution to and from the dialyzer (100), Wallenas, as modified by Khawar, discloses a pump 6 of Wallenas in the return line 4 from the dialyzer 7 leading to the containers 17 and 20 and filter 9.
Claim 9:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the filter (20) is impermeable to gas; and/or in that the second circuit does not have a degassing device, Wallenas teaches that safety devices, such as air traps, as is common in dialysis may be used (see page 7, lines 17-20).
The claimed “degassing device” is being examined under 35 USC § 112(f). Based upon review of the instant specification, the degassing device includes the structure of a valve (see page 3, paragraph 3) and equivalents thereof. The Wallenas reference provides a degassing device (air traps) which functions as claimed by applicant. Thus, the degassing device in Wallenas is considered to meet the claim limitation.
Claim 10:
Regarding the limitation: An apparatus in accordance with claim 5, characterized in that the apparatus has a controller that is configured to partially or completely discard the liquid contained in the container (10) and to replace it with fresh water when the sensor, in particular the conductivity cell (70), reports a value to the controller that exceeds a concentration limit value, Wallenas discloses a central operating device for controlling the operation of pumps, sensors, throttles, pressures. 
Wallenas does not disclose monitoring the liquid in the containers 17 and 20 of Wallenas, as modified by Khawar, for replacement with fresh water when a sensor value exceeds a concentration limit.
However, Khawar discloses a processor (controller) that monitors the output of the various sensors including those within the dialysate flow path 54. Once the water within the reservoirs 17 or 20 has become contaminated (exceeds concentration limit), it is removed from the dialysate flow path (discard liquid in the container) and replaced with clean dialysate (replaced with fresh water) (see paragraphs 72 and 73).
Wallenas and Khawar are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include in Wallenas, as modified, that the controller discard the used dialysate liquid collected in container 17 or 20 and replace the dialysate with clean dialysate when the controller monitors a sensor reading of a contaminated solution or concentration exceeding a dialysate limit.
Claim 11:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that a level sensor (110) is arranged in the container (10), with provision preferably being made that the apparatus has a controller that is configured to output an error message and/or to stop the operation of the apparatus when the filling level in the container (10) drops with respect to a starting value, Wallenas, as modified by Khawar, discloses a level sensor of the container and the levels are detected by a controller. Khawar teaches the sensor can be a mechanical float sensor (in the container) (see paragraph 19). Khawar teaches that the process of alternating reservoirs continues until the prescribed hemodialysis treatment is completed, or a fault is detected which requires that treatment be halted (see paragraph 73).
Wallenas, as modified by Khawar, does not disclose that the controller is configured to output an error message. 
However, Wallenas also teaches that online monitoring makes it possible to control or supervise the operation of dialysis from a hospital. Accordingly, Wallenas teaches that the individual supervising the dialysis session would be aware of mechanical malfunctioning of the dialysis machine. It is additionally well-known that controller software used in hemodialysis operations includes interactive and screen error notifications for mechanical malfunctions occurring during a hemodialysis session.
Wallenas and Khawar are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Wallenas, modified, the capability of monitoring the level sensors of the container 17 and 20 for supervision and control to maintain safety of the patient and to have provided in Wallenas, modified, a controller configured to output an error message to stop the operation of the apparatus when a fault is detected in the alternating use of the reservoirs because Khawar teaches that levels of the reservoirs are monitored by a controller and that when a fault is detected the treatment is halted.
Claim 12:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the first and/or second circuits are closed, Wallenas discloses a closed system (see page 9, lines 28-35). Also Khawar discloses a first and second closed circuits (see Abstract; paragraphs 17 and 18).
Claim 13:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the container (10) is configured as a bag, in particular as a flexible bag, further in particular as a single-use (disposable) article; and/or characterized in that the apparatus forms a dialysis machine or a part of a dialysis machine, Wallenas teaches the apparatus is a dialysis machine (see Abstract).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in Wallenas et al. (WO 2006/088419 A2) and Khawar et al. (US Publication Number: 2020/0129686 A1), as applied to claims 1, 3, and 5-13 above, and further in view of Larsen (WO 2015/124716 A1).
Claim 2:
Regarding the limitation: An apparatus in accordance with claim 1, characterized in that the filter (20) is a graphene filter, Wallenas, as modified by Khawar, does not disclose the filter membrane may be graphene.
However, Larsen discloses a process for renal replacement therapy which recycles a part of the water to prepare fresh dialysate solution (see Abstract; page 1, lines 5-13). Larsen discloses using filter membranes that include graphene where nano-porous water channels are needed (see page 17, lines 16-19). 
Wallenas, Khawar, and Larsen are considered analogous in that both are concerned with cleaning and recycling dialysis fluid to a patient during a dialysis session.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, to have provided a graphene filter as taught by Larsen as the filter material of Wallenas, modified by Khawar, for receive the benefit of nano-porous water channels for removing the water as desired by Wallenas.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, and 12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of co-pending Application No. 17/264,389 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claims 1-3, 6-9, and 12 is taught in claims 1-14 of the co-pending application either alone or in combination together.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Prior Art of Record
The following prior art made of record but not relied upon is considered pertinent to applicant’s invention: Dowell (US Publication Number: 20180104399) teaches dialysis apparatus; Taylor (US Publication Number: 2004/0232079) teaches dialysis apparatus; Burbank (US Patent Number: 9700633) teaches dialysis apparatus; Klewinghaus (US Publication Number: 20160213829); Heath (US Publication Number: 20190225521) teaches dialysis apparatus and method; Larsen (US publication Number: 20170065762) teaches dialysis apparatus and method; Updyke (US publication Number: 20110017665) teaches dialysis method and apparatus; Spulber (WO 2017137361) teaches dialysis method and apparatus; Voelker (DE 102014017399 A1) teaches ready-to-use rinse solutions; Felt et al. (US Patent Number: 7,169,352) teaches methods for controlling fluid separation systems; and Kreber (WO 2018041622) teaches dialysis method and apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski, can be reached on (571) 270-3960. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773